                     Case 1:19-cr-00308-VEC Document 34 Filed 03/13/20 Page 1 of 1
                                                                                         Southern District
Federal Defenders                                         52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392




                          MEMO ENDORSED
                                                                                    Southern District of New York
David E. Patton                                                                         Jennifer L. Brown
Executive Director                                                                       Attorney -in-Charge

                                                      March 13, 2020

        BY ECF AND EMAIL
        Honorable Valerie E. Caproni                                 USDC SDNY
        United States District Judge                                 DOCUMENT
        Southern District of New York                                ELECTRONICALLY FILED
        4 0 Foley Square, Room 240                                   DOC #:
        New York, New York 10007                                     DATE FILED: 3/13/2020

        Re:      United States v. Estalin Batista
                 19 Cr. 308 (VEC)

         Dear Judge Caproni:

               This letter is respectfully submitted on behalf of my client
         Estalin Batista, to request that the Court grant an adjournment
         o f the Sentencing hearing currently scheduled for March 30, 2020.
         We seek an adjournment of approximately 30 days from the
         scheduled sentencing date. I have spoken with Adam Hobson on
         behalf of the Government and he consents to this request.

              The Court had previously granted a request to adjourn
         sentencing so that Mr. Batista could be evaluated by a
         psychiatrist. However, shortly after that request was granted,
         the Court modified the bail conditions and Mr. Batista was sent
         t o a residential drug treatment program. We were not able to have
         Mr. Batista meet with a psychiatrist prior to his entrance into
         the treatment program. We seek the additional time to follow up
         with the evaluation. When he was released from treatment, I was
         advised by Pretrial Services that they confirmed a diagnosis of
         Schizophrenia.

                                                            ectfully subm' ted,

                                                       Robert M. Baum
  Application GRANTED. Defendant's                     Assistant Federal Defender
  sentencing is adjourned to May 1, 2020 at
  3:00 p.m. Sentencing submissions are due             SO ORDERED:
  by April 17, 2020.
                                                                                              3/13/2020
                                                       HONORABLE VALERIE E. CAPRONI
                                                       United States District Judge
         cc:         Adam Hobson, Esq.
                     Assistant United States Attorney
